

116 HR 1849 IH: Transportation Funding Fairness Act
U.S. House of Representatives
2019-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1849IN THE HOUSE OF REPRESENTATIVESMarch 21, 2019Mr. Malinowski (for himself, Mr. Sires, Mrs. Watson Coleman, Mr. Smith of New Jersey, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Norcross, Mr. Van Drew, Mr. Kim, Mr. Gottheimer, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the treatment of certain loans in consideration for fixed guideway capital investment
			 grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transportation Funding Fairness Act. 2.Treatment of certain loans in consideration for fixed guideway capital investment grants (a)In generalSection 603(b)(8) of title 23, United States Code, is amended to read as follows:
				
					(8)Non-Federal share
 (A)In generalA State or other eligible sponsor may elect to have proceeds of a covered loan treated as any non-Federal share of project costs required under this title or chapter 53 of title 49, if the loan is repayable from non-Federal funds.
 (B)Covered loanIn this subparagraph, the term covered loan means— (i)a secured loan under the TIFIA program; and
 (ii)a loan issued pursuant to the railroad rehabilitation and improvement financing program authorized under sections 501 through 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821–823)..
 (b)Special rule for fixed guideway capital investment grantsSection 5309(f) of title 49, United States Code, is amended by adding at the end the following:  (3)Special rule for proceeds of a covered loan (A)In generalIn making the determination and assessment pursuant to paragraphs (1) and (2), the Secretary—
 (i)shall treat proceeds of a covered loan that a State has elected to treat as a non-Federal share of project costs pursuant to section 603(b)(8) of title 23, United States Code, as a local financial commitment; and
 (ii)may not treat any such proceeds as non-local sources of capital and operating financing. (B)Covered loanIn this subsection, the term covered loan means—
 (i)a secured loan under the TIFIA program (as such term is defined in section 601 of title 23, United States Code); and
 (ii)a loan issued pursuant to the railroad rehabilitation and improvement financing program authorized under sections 501 through 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821–823)..
			